Title: Editorial Note
From: 
To: 


       While the affair of John Hancock’s Liberty (No. 46) drew public attention, a steady flow of other cases of illicit importation kept merchants, customs officers, and lawyers busy. On 6 September 1768, Joseph Dowse, surveyor and searcher of the customs for the port of Salem and Marblehead, seized thirty-three hogsheads and four tierces of molasses which had allegedly been landed in Gloucester without entry or payment of duties. Although another seizure which Dowse had made on Cape Ann was rescued at about this time by the inhabitants, he managed to retain control of the molasses. Jonathan Sewall filed an information against it for him in the Court of Admiralty on 26 October, with claimants cited to appear on 7 November.
       Since Adams was to appear in court for Hancock on the latter date, it is probable that he was of counsel for David Plumer of Gloucester, who claimed the molasses. In any event, Adams’ minutes, printed below, show that when the case came on to trial, probably some time in December, Plumer sought to establish that the molasses had been imported, duty-paid, in August on his schooner Earl of Gloucester. Unfortunately, this vessel, after earlier evading the officers, had been seized on 22 October for the illicit importation of forty hogsheads of molasses on the same August voyage. An in rent proceeding was begun against her on 6 December.
       
       The Commissioners also sought to impose penalties upon the individuals responsible for the alleged smuggling. At the end of December, Sewall filed in personam actions against seven men, including Plumer and Moses Bray, master of the Earl of Gloucester. On 3 February 1769 the citations were returned not served. It is possible that the respondents entered into a settlement whereby they agreed to withdraw their opposition in the forfeiture proceedings in exchange for an undertaking not to press the penal actions. Whatever the reason, the molasses, condemned earlier, was ordered sold on 2 March; on 18 April the Earl of Gloucester was adjudged forfeit, no claim having been entered for her.
       If Plumer did not voluntarily withdraw his claim for the molasses, there were other reasons why his defense might have failed. Adams’ minutes indicate that Plumer produced witnesses to establish an identity between the molasses in suit and certain molasses covered by a cocket certifying legal entry on payment of duty, which had been signed by John Fisher, Collector at Salem. At the end of September, however, Fisher had been suspended by the Commissioners of the Customs on a number of charges, including that of crediting merchants with more duties than they had actually paid. The court thus may well have found the cocket fraudulent, or may not have accepted the evidence of Plumer’s witnesses.
      